Name: 88/209/EEC: Commission Decision of 26 February 1988 approving the accelerated plans for the eradication of leukosis in cattle presented by the Republic of Portugal (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Europe;  means of agricultural production
 Date Published: 1988-04-13

 Avis juridique important|31988D020988/209/EEC: Commission Decision of 26 February 1988 approving the accelerated plans for the eradication of leukosis in cattle presented by the Republic of Portugal (Only the Portuguese text is authentic) Official Journal L 095 , 13/04/1988 P. 0018 - 0018*****COMMISSION DECISION of 26 February 1988 approving the accelerated plans for the eradication of leukosis in cattle presented by the Republic of Portugal (Only the Portuguese text is authentic) (88/209/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 87/58/EEC of 22 December 1986 introducing a supplementary Community measure for the eradication of brucellosis, tuberculosis and leukosis in cattle (1), and in particular Article 3 thereof, Whereas, conforming to Article 2 of Decision 87/58/EEC, the Republic of Portugal shall prepare accelerated eradication plans in accordance with Article 4 of Council Directive 77/391/EEC of 17 May 1977 introducing Community measures for the eradication of brucellosis, tuberculosis and leukosis in cattle (2), and conforming to the criteria established by Council Directive 78/52/EEC of 13 December 1977 establishing the Community criteria for national plans for the accelerated eradication of brucellosis, tuberculosis and enzootic leukosis in cattle (3); Whereas by letter dated 12 October 1987 the Republic of Portugal notified the Commission of accelerated plans for the eradication of leukosis in cattle; Whereas, after examination, the accelerated plan was found to comply with Directive 77/391/EEC, Directive 78/52/EEC and Decision 87/58/EEC; whereas the conditions for financial participation by the Community are therefore met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee; whereas the Fund Committee has been consulted, HAS ADOPTED THIS DECISION: Article 1 The accelerated plan for the eradication of leukosis in cattle, presented by Portugal is hereby approved. Article 2 Portugal shall bring into force by 1 January 1988 the laws, regulations and administrative provisions for implementing the plans referred to in Article 1. Article 3 This Decision is addressed to the Portuguese Republic. Done at Brussels, 26 February 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 24, 27. 1. 1987, p. 51. (2) OJ No L 145, 13. 6. 1977, p. 44. (3) OJ No L 15, 19. 1. 1978, p. 34.